Exhibit 10.3




EMPLOYMENT AGREEMENT




This Employment Agreement (“Agreement”) is made as of the first day of January,
2011 (the “Commencement Date”), among Merchants Bank, a Vermont chartered bank
(the “Bank”), and Tom R. Leavitt (the “Executive”).




WHEREAS, the Bank and the Executive have previously entered into an Employment
Agreement dated December 18, 2008 (the “Prior Agreement”);




WHEREAS, the parties wish to make a number of changes to the Prior Agreement;




NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree to amend and restate the
Prior Agreement as follows:




1.

Employment.




(a)

Position and Duties. The Executive shall serve as the Senior Community Banking
Officer and Executive Vice President of the Bank and shall have supervision and
control over and responsibility for the day-to-day business and affairs of the
Bank and shall have such other powers and duties as may from time to time be
prescribed by the Board of Directors of the Bank, the Chief Executive Officer of
the Bank (the “CEO”) or other authorized executive. The Executive shall devote
his full working time and efforts to the business and affairs of the Bank.
Notwithstanding the foregoing, the Executive may serve on other boards of
directors, with the approval of the Board, or engage in religious, charitable or
other community activities as long as such services and activities are disclosed
to the Board and do not materially interfere with the Executive’s performance of
his duties to the Bank as provided in this Agreement.




2.

Compensation and Related Matters.




(a)

Base Salary. The Executive’s annual base salary shall be $175,000. The
Executive’s base salary shall be reviewed annually and adjusted at the
discretion of the Bank’s Board of Directors. The base salary in effect at any
given time is referred to herein as “Base Salary.” The Base Salary shall be
payable in a manner that is consistent with the Bank’s usual payroll practices
for senior executives.




(b)

Incentive Compensation. The Executive shall be eligible to receive an annual
cash incentive compensation in an amount determined in accordance with the terms
of the annual incentive plan adopted by the Bank’s Board of Directors from time
to time. Such bonus, if any, shall relate to the performance of the Bank and
Merchants Bancshares, Inc., a Delaware corporation (the “Corporation” and
collectively with the Bank, the “Corporations”) over a calendar year (a “Bonus
Year”) and if awarded shall be paid in the calendar year following the Bonus
Year to which it relates.








(c)

Expenses. The Executive shall be entitled to receive prompt reimbursement for
all reasonable expenses incurred by him in performing services hereunder, in
accordance with the policies and procedures then in effect and established by
the Bank for its senior executive officers.




(d)

Other Benefits. The Executive shall be entitled to continue to participate in or
receive benefits as the Bank generally provides to its senior executive
employees, including without limitation, life, health and disability insurance,
vacation and sick pay, and retirement benefits.




(e)

Vacations. The Executive shall be entitled to accrue up to five (5) weeks paid
vacation in each year, which shall be accrued ratably. The Executive shall also
be entitled to all paid holidays given by the Bank to its executives.




(f)

Equity Grants. The Executive may receive equity grants which may be in the form
of shares of restricted common stock of Merchants Bancshares, Inc. and/or
options to buy shares of common stock of Merchants Bancshares, Inc.




3.

Termination. The Executive’s employment hereunder may be terminated without any
breach of this Agreement under the following circumstances:




(a)

Death. The Executive’s employment hereunder shall terminate upon his death.




(b)

Disability. The Bank may terminate the Executive’s employment if he is disabled
and unable to perform the essential functions of the Executive’s then existing
position or positions under this Agreement with or without reasonable
accommodation for a period of 180 days (which need not be consecutive) in any
12-month period. If any question shall arise as to whether during any period the
Executive is disabled so as to be unable to perform the essential functions of
the Executive’s then existing position or positions with or without reasonable
accommodation, the Executive may, and at the request of the Bank shall, submit
to the Bank a certification in reasonable detail by a physician selected by the
Bank to whom the Executive or the Executive’s guardian has no reasonable
objection as to whether the Executive is so disabled or how long such disability
is expected to continue, and such certification shall for the purposes of this
Agreement be conclusive of the issue. The Executive shall cooperate with any
reasonable request of the physician in connection with such certification. If
such question shall arise and the Executive shall fail to submit such
certification, the Bank’s determination of such issue shall be binding on the
Executive. Nothing in this Section 3(b) shall be construed to waive the
Executive’s rights, if any, under existing law including, without limitation,
the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq. and the
Americans with Disabilities Act, 42 U.S.C. §12101 et seq.




(c)

Termination by Bank for Cause. The Bank may terminate the Executive’s employment
hereunder for Cause. For purposes of this Agreement, “Cause” shall mean: (i)
fraud, embezzlement or other misappropriation by the Executive of funds,
property or rights of the Bank; (ii) conviction of the Executive, by plea or
otherwise, of any felony, or of any misdemeanor, if such misdemeanor involves a
crime of theft, trust or dishonesty; (iii) any gross








2







misconduct by the Executive that is injurious in any material respect to the
Bank; (iv) the Executive’s failure to perform in any material respect any of his
material obligations under this Agreement; or (v) a breach of the Executive’s
fiduciary duties as an employee of the Bank, including a breach of any of the
provisions contained in Section 7 of this Agreement; provided, however, that
“Cause” shall not be deemed to exist under clauses (iii), (iv) or (v) unless the
Bank shall have given notice to the Executive specifying in reasonable detail
the Executive’s acts or omissions that the Bank alleges would constitute Cause
and the Executive fails to rescind any such act or cure any such omission within
15 days after delivery of the notice.




(d)

Termination Without Cause. The Bank may terminate the Executive’s employment
hereunder at any time without Cause. Any termination by the Bank of the
Executive’s employment under this Agreement which does not constitute a
termination for Cause under Section 3(c) and does not result from the death or
disability of the Executive under Section 3(a) or (b) shall be deemed a
termination without Cause.




(e)

Termination by the Executive. The Executive may terminate his employment
hereunder at any time for any reason, including but not limited to Good Reason.
For purposes of this Agreement, “Good Reason” shall mean that the Executive has
complied with the “Good Reason Process” (hereinafter defined) following the
occurrence of any of the following events: (i) a material diminution in the
Executive’s responsibilities, authority or duties; (ii) a material diminution in
the Executive’s Base Salary for any reason other than in connection with the
termination of the Executive’s employment hereunder; (iii) the Executive is
required to be based in any specific location more than 50 miles from 275
Kennedy Drive, South Burlington, Vermont or (iv) the material breach of this
Agreement by the Bank. “Good Reason Process” shall mean that (i) the Executive
reasonably determines in good faith that a “Good Reason” condition has occurred;
(ii) the Executive notifies the Bank in writing of the first occurrence of the
Good Reason condition within 60 days of the first occurrence of such condition;
(iii) the Executive cooperates in good faith with the Bank’s efforts, for a
period not less than 30 days following such notice (the “Cure Period”), to
remedy the condition; (iv) notwithstanding such efforts, the Good Reason
condition continues to exist; and (v) the Executive terminates his employment
within 60 days after the end of the Cure Period. If the Bank cures the Good
Reason condition during the Cure Period, Good Reason shall be deemed not to have
occurred.




(f)

Notice of Termination. Except for termination as specified in Section 3(a), any
termination of the Executive’s employment by the Bank or any such termination by
the Executive shall be communicated by written Notice of Termination to the
other party hereto. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon.




(g)

Date of Termination. “Date of Termination” shall mean: (i) if the Executive’s
employment is terminated by his death, the date of his death; (ii) if the
Executive’s employment is terminated on account of disability under Section 3(b)
or by the Bank with or without Cause under Section 3(c) or 3(d), the date on
which Notice of Termination is given; (iii) if the Executive’s employment is
terminated by the Executive under Section 3(e) without Good Reason, 30 days
after the date on which a Notice of Termination is given, and (v) if the
Executive’s employment is terminated by the Executive under Section 3(e) with
Good Reason, the date on which a Notice of Termination is given after the end of
the Cure Period.








3







Notwithstanding the foregoing, in the event that the Executive gives a Notice of
Termination to the Bank, the Bank may unilaterally accelerate the Date of
Termination and such acceleration shall not result in a termination by the Bank
for purposes of this Agreement.




4.

Compensation Upon Termination.




(a)

Termination Generally. If the Executive’s employment with the Bank is terminated
for any reason, the Bank shall pay or provide to the Executive (or to his
authorized representative or estate) any earned but unpaid base salary, unpaid
expense reimbursements, accrued but unused vacation and any vested benefits the
Executive may have under any employee benefit plan of the Bank (the “Accrued
Benefit”) on or before the time required by law but in no event more than 30
days after the Executive’s Date of Termination.




(b)

Termination by the Bank Without Cause or by the Executive with Good Reason. If
the Executive’s employment is terminated by the Bank without Cause as provided
in Section 3(d), or the Executive terminates his employment for Good Reason as
provided in Section 3(e), then the Bank shall, through the Date of Termination,
pay the Executive his Accrued Benefit. In addition, subject to the Executive
signing a general release of claims in favor of the Bank and related persons and
entities in a form and manner satisfactory to the Bank (the “Release”) within
the 45-day period following the Date of Termination and the expiration of the
seven-day revocation period for the Release, the Bank shall pay the Executive an
amount equal to two times the Executive’s Base Salary (the “Severance Amount”).
The Severance Amount shall be paid out in substantially equal installments in
accordance with the Bank’s payroll practice over 24 months, within 60 days after
the Date of Termination; provided, however, that if the 60-day period begins in
one calendar year and ends in a second calendar year, the Severance Amount shall
commence to be paid in the second calendar year. Solely for purposes of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), each
installment payment is considered a separate payment. Notwithstanding the
foregoing, if the Executive breaches or chooses not to be bound by any of the
provisions contained in Section 7 of this Agreement, all payments of the
Severance Amount shall immediately cease and shall not be payable.




(c)

No Duty to Mitigate. The Executive will not be required to mitigate the amount
of any compensation provided for in Section 4(b), by seeking other employment or
otherwise.




5.

Change in Control Limitation.




(a)

Anything in this Agreement to the contrary notwithstanding, in the event that
the amount of any compensation, payment or distribution by the Corporations to
or for the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Code and the applicable
regulations thereunder (the “Severance Payments”), would be subject to the
excise tax imposed by Section 4999 of the Code, then the Severance Payments
shall be reduced (but not below zero) to the extent necessary so that the sum of
all Severance Payments shall not exceed the Threshold Amount. In such event, the
Severance Payments shall be reduced in the following order: (1) cash payments
not subject to Section 409A of the Code; (2) cash








4







payments subject to Section 409A of the Code; (3) equity-based payments and
acceleration; and (4) non-cash forms of benefits. To the extent any payment is
to be made over time (e.g., in installments, etc.), then the payments shall be
reduced in reverse chronological order.




(b)

For the purposes of this Section 5, “Threshold Amount” shall mean three times
the Executive’s “base amount” within the meaning of Section 280G(b)(3) of the
Code and the regulations promulgated thereunder less one dollar ($1.00); and
“Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code, and
any interest or penalties incurred by the Executive with respect to such excise
tax.




(c)

The determination of the reduction provided in Section 5 shall be made by a
nationally recognized accounting firm selected by the Corporations (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
the Bank and the Executive within 15 business days of the Date of Termination,
if applicable, or at such earlier time as is reasonably requested by the Bank or
the Executive. For purposes of this determination, the Executive shall be deemed
to pay federal income taxes at the highest marginal rate of federal income
taxation applicable to individuals for the calendar year in which the
determination is to be made, and state and local income taxes at the highest
marginal rates of individual taxation in the state and locality of the
Executive’s residence on the Date of Termination, net of the maximum reduction
in federal income taxes which could be obtained from deduction of such state and
local taxes. Any determination by the Accounting Firm shall be binding upon the
Corporations and the Executive.




6.

Section 409A.




(a)

Anything in this Agreement to the contrary notwithstanding, if at the time of
the Executive’s separation from service within the meaning of Section 409A of
the Code, the Corporations determine that the Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to
the extent any payment or benefit that the Executive becomes entitled to under
this Agreement on account of the Executive’s separation from service would be
considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
months and one day after the Executive’s separation from service, or (B) the
Executive’s death. If any such delayed cash payment is otherwise payable on an
installment basis, the first payment shall include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule.




(b)

All in-kind benefits provided and expenses eligible for reimbursement under this
Agreement shall be provided by the Bank or incurred by the Executive during the
time periods set forth in this Agreement. All reimbursements shall be paid as
soon as administratively practicable, but in no event shall any reimbursement be
paid after the last day of the taxable year following the taxable year in which
the expense was incurred. The amount of in-kind benefits provided or
reimbursable expenses incurred in one taxable year shall not affect the in-kind








5







benefits to be provided or the expenses eligible for reimbursement in any other
taxable year. Such right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.




(c)

To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A-1(h).




(d)

The parties intend that this Agreement will be administered in accordance with
Section 409A of the Code. To the extent that any provision of this Agreement is
ambiguous as to its compliance with Section 409A of the Code, the provision
shall be read in such a manner so that all payments hereunder comply with
Section 409A of the Code. The parties agree that this Agreement may be amended,
as reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.




(e)

The Bank makes no representation or warranty and shall have no liability to the
Executive or any other person if any provisions of this Agreement are determined
to constitute deferred compensation subject to Section 409A of the Code but do
not satisfy an exemption from, or the conditions of, such Section.




7.

Confidential Information, Noncompetition, Nonsolicitation and Cooperation.




(a)

Confidential Information. As used in this Agreement, “Confidential Information”
means information belonging to the Corporations which is of value to the
Corporations in the course of conducting their business and the disclosure of
which could result in a competitive or other disadvantage to the Corporations.
Confidential Information includes, without limitation, financial information,
reports, and forecasts; inventions, improvements and other intellectual
property; trade secrets; know-how; designs, processes or formulae; software;
market or sales information or plans; customer lists; and business plans,
prospects and opportunities (such as possible acquisitions or dispositions of
businesses or facilities) which have been discussed or considered by the
management of the Corporations. Confidential Information includes information
developed by the Executive in the course of the Executive’s employment by the
Bank, as well as other information to which the Executive may have access in
connection with the Executive’s employment. Confidential Information also
includes the confidential information of others with which the Corporations have
a business relationship. Notwithstanding the foregoing, Confidential Information
does not include information in the public domain, unless due to breach of the
Executive’s duties under Section 7(b).




(b)

Confidentiality. The Executive understands and agrees that the Executive’s
employment creates a relationship of confidence and trust between the Executive
and the Corporations with respect to all Confidential Information. At all times,
both during the Executive’s employment with the Bank and after its termination,
the Executive will keep in








6







confidence and trust all such Confidential Information, and will not use or
disclose any such Confidential Information without the written consent of the
Corporations, except as may be necessary in the ordinary course of performing
the Executive’s duties to the Bank.




(c)

Documents, Records, etc. All documents, records, data, apparatus, equipment and
other physical property, whether or not pertaining to Confidential Information,
which are furnished to the Executive by the Corporations or are produced by the
Executive in connection with the Executive’s employment will be and remain the
sole property of the Corporations. The Executive will return to the Corporations
all such materials and property as and when requested by the Corporations. In
any event, the Executive will return all such materials and property immediately
upon termination of the Executive’s employment for any reason. The Executive
will not retain with the Executive any such material or property or any copies
thereof after such termination.




(d)

Noncompetition and Nonsolicitation. During the Executive’s employment with the
Bank and for the period that the Executive is entitled to receive severance
under Section 4(b), the Executive (i) will not, directly or indirectly, whether
as owner, partner, shareholder, consultant, agent, employee, co-venturer or
otherwise, engage, participate, assist or invest in any Competing Business (as
hereinafter defined); (ii) will refrain from directly or indirectly employing,
attempting to employ, recruiting or otherwise soliciting, inducing or
influencing any person to leave employment with the Corporations (other than
terminations of employment of subordinate employees undertaken in the course of
the Executive’s employment with the Bank); and (iii) will refrain from
soliciting or encouraging any customer or supplier to terminate or otherwise
modify adversely its business relationship with the Corporations. The Executive
understands that the restrictions set forth in this Section 7(d) are intended to
protect the Corporations’ interest in their Confidential Information and
established employee, customer and supplier relationships and goodwill, and
agrees that such restrictions are reasonable and appropriate for this purpose.
If the Executive chooses not to be bound by the provision of this Section 7(d),
then no severance shall be payable under Section 4(b). For purposes of this
Agreement, the term “Competing Business” shall mean any financial institution
with an office within a 50-mile radius of any office of the Corporations.
Notwithstanding the foregoing, (1) the Executive may own up to one percent (1%)
of the outstanding stock of a publicly held corporation which constitutes or is
affiliated with a Competing Business, and (2) the provision of this Section 7(d)
shall not apply if the Executive’s employment is terminated within two (2) years
after a Change in Control of either the Bank or the Corporation. A “Change in
Control” of either the Bank or the Corporation shall be deemed to occur upon the
consummation of (i) any consolidation or merger of the Bank or the Corporation
or other transaction where the shareholders of the Bank or the Corporation,
immediately prior to the consolidation, merger or other transaction, would not,
immediately after the consolidation, merger or other transaction, beneficially
own (as such term is defined in Rule 13d-3 of the Exchange Act of 1934, as
amended), directly or indirectly, shares representing in the aggregate more than
50 percent of the voting shares of the entity issuing cash or securities in the
consolidation, merger or other transaction, or (ii) any sale or other transfer
(in one transaction or a series of transactions contemplated by or arranged by
any party as a single plan) of all or substantially all of the assets of the
Bank or Corporation.








7







(e)

Third-Party Agreements and Rights. The Executive hereby confirms that the
Executive is not bound by the terms of any agreement with any previous employer
or other party which restricts in any way the Executive’s use or disclosure of
information or the Executive’s engagement in any business. The Executive
represents to the Bank that the Executive’s execution of this Agreement, the
Executive’s employment with the Bank and the performance of the Executive’s
proposed duties for the Bank will not violate any obligations the Executive may
have to any such previous employer or other party. In the Executive’s work for
the Bank, the Executive will not disclose or make use of any information in
violation of any agreements with or rights of any such previous employer or
other party, and the Executive will not bring to the premises of the Bank any
copies or other tangible embodiments of non-public information belonging to or
obtained from any such previous employment or other party.




(f)

Litigation and Regulatory Cooperation. During and after the Executive’s
employment, the Executive shall cooperate fully with the Corporations in the
defense or prosecution of any claims or actions now in existence or which may be
brought in the future against or on behalf of the Corporations which relate to
events or occurrences that transpired while the Executive was employed by the
Bank. The Executive’s full cooperation in connection with such claims or actions
shall include, but not be limited to, being available to meet with counsel to
prepare for discovery or trial and to act as a witness on behalf of the
Corporations at mutually convenient times. During and after the Executive’s
employment, the Executive also shall cooperate fully with the Corporations in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while the Executive was employed by the Bank. The
Corporations shall reimburse the Executive for any reasonable out-of-pocket
expenses incurred in connection with the Executive’s performance of obligations
pursuant to this Section 7(f).




(g)

Injunction. The Executive agrees that it would be difficult to measure any
damages caused to the Corporations which might result from any breach by the
Executive of the promises set forth in this Section 7, and that in any event
money damages would be an inadequate remedy for any such breach. Accordingly,
the Executive agrees that if the Executive breaches, or proposes to breach, any
portion of this Agreement, the Corporations shall be entitled, in addition to
all other remedies that it may have, to an injunction or other appropriate
equitable relief to restrain any such breach without showing or proving any
actual damage to the Corporations.




8.

Indemnification. In accordance with the limits set forth in the Vermont Business
Corporations Law and Delaware General Corporations Law, as applicable, the
Corporations shall indemnify the Executive as provided by the Articles of
Association and Bylaws.




9.

Integration. This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and supersedes all prior agreements
between the parties concerning such subject matter, including the Prior
Agreement.








8







10.

Withholding. All payments made by the Bank to the Executive under this Agreement
shall be net of any tax or other amounts required to be withheld by the Bank
under applicable law.




11.

Successor to the Executive. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees. In the event of the
Executive’s death after his termination of employment but prior to the
completion by the Bank of all payments due him under this Agreement, the Bank
shall continue such payments to the Executive’s beneficiary designated in
writing to the Bank prior to his death (or to his estate, if the Executive fails
to make such designation).




12.

Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.




13.

Survival. The provisions of this Agreement shall survive the termination of this
Agreement and/or the termination of the Executive’s employment to the extent
necessary to effectuate the terms contained herein.




14.

Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.




15.

Notices. Any notices, requests, demands and other communications provided for by
this Agreement shall be sufficient if in writing and delivered in person or sent
by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Bank or, in the
case of the Bank, at its main offices, attention of the Board.




16.

Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Bank.




17.

Governing Law. This is a Vermont contract and shall be construed under and be
governed in all respects by the laws of the State of Vermont, without giving
effect to the conflict of laws principles of such State. With respect to any
disputes concerning federal law, such disputes shall be determined in accordance
with the law as it would be interpreted and applied by the United States Court
of Appeals for the Second Circuit.




18.

Counterparts. This Agreement may be executed in any number of counterparts, each
of which when so executed and delivered shall be taken to be an original; but
such counterparts shall together constitute one and the same document.








9







19.

Successor to Bank. The Bank shall require any successor (whether diect or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Bank expressly to assume and
agree to perform this Agreement to the same extent that the Bank would be
required to perform it if no succession had taken place. Failure of the Bank to
obtain an assumption of this Agreement at or prior to the effectiveness of any
succession shall be a material breach of this Agreement.




20.

Gender Neutral. Wherever used herein, a pronoun in the masculine gender shall be
considered as including the feminine gender unless the context clearly indicates
otherwise.




IN WITNESS WHEREOF, the parties have executed this Agreement this 17th day of
March, 2011, effective as of the date and year first above written.




 

MERCHANTS BANK

 

 

 

 

 

By:

/s/ Michael G. Furlong

 

Its:

Chair, Board of Directors

 

 

 

/s/ Tom R. Leavitt

 

Tom R. Leavitt











10


